 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     ROBERT DUKOWITZ,                                   CASE NO. C18-5968 BHS
 6
                             Plaintiff,                 ORDER ADOPTING REPORT
 7           v.                                         AND RECOMMENDATION

 8   JOHN KELLEMEN,

 9                           Defendant.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 9. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED;

16           (2)   Plaintiff’s proposed amended complaint, Dkt. 7, is DISMISSED; and

17           (3)   Plaintiff’s application to proceed in forma pauperis, Dkt. 5, and application

18                 for court appointed counsel, Dkt. 1-2, are DENIED as moot.

19
             Dated this 28th day of May, 2019.
20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER
